Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 2, 4-8, 10, 11, 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 1, 3, 4, 5, 13, 17, 14, 13, 13, respectively, of U.S. Patent No. 11,251,853 (hereinafter ‘853). Although the claims at issue are not identical, they are not patentably distinct from each other because despite slight difference in wordings, it would have been within the knowledge of one skilled in the art to have understood that claims 1, 2, 4-8, 10, 11, 13-15 of the present application are broader variation of that of claims 1, 1, 2, 1, 3, 4, 5, 13, 17, 14, 13, 13, respectively, in ‘853 as follow.
Present application
‘853
Claim 1. 
A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 









determining channel state information based on an assumed density of resource elements to be used for a transmission of phase tracking reference signals to the device by network equipment without knowledge of an actual density of the resource elements to be used for the transmission; and sending the channel state information to the network equipment.
Claim 1. 
A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving, from network equipment, a notification indicating that a phase tracking reference signal protocol has been activated for communication between the device and the network equipment, wherein the phase tracking reference signal protocol comprises a transmission of phase tracking reference signals to the device by the network equipment; in response to the receiving and prior to the transmission, 
determining channel state information based on a default allocation of resource elements for the phase tracking reference signals, comprising excluding the resource elements allocated for the phase tracking reference signals in association with the determining of the channel state information; and sending the channel state information to the network equipment.
       Note: It would have been within the knowledge of a person of ordinary skill in the art to have understood that a default allocation of resource elements would have indicated which, when and where resource elements would be used prior or without the actual knowledge of the communication environment; stated differently, the default value is predetermined which would have certain assumption of the environment.
2. The device of claim 1, wherein the determining comprises excluding assumed resource elements of the resource elements allocated for the phase tracking reference signals in association with the determining of the channel state information.
Claim 1.
…. comprising excluding the resource elements allocated for the phase tracking reference signals in association with the determining of the channel state information…
Claim 4.
The device of claim 1, wherein the actual density is variable from the default density.
Claim 2.
2. The device of claim 1, wherein an actual allocation of the resource elements for the phase tracking reference signals is variable from the default allocation.
As mentioned earlier, the allocation of the resource elements in ‘853 equivalent to the density (of resource elements in present application).
Claim 5.
The device of claim 1, wherein the determining is responsive to reception of activation information from the network equipment indicating that a phase tracking reference signal protocol has been activated for communication between the device and the network equipment.
Claim 1.
… receiving, from network equipment, a notification indicating that a phase tracking reference signal protocol has been activated for communication between the device and the network equipment, wherein the phase tracking reference signal protocol comprises a transmission of phase tracking reference signals to the device by the network equipment; in response to the receiving and prior to the transmission, 
determining channel state information…
Claim 6.
The device of claim 1, wherein, as a result of the sending of the channel state information, the network equipment is to employ the channel state information to determine a downlink communication scheduling parameter for a downlink transmission of the communication.
Claim 3.
The device of claim 1, wherein, as a result of the sending of the channel state information, the network equipment is to employ the channel state information to determine a downlink communication scheduling parameter for a downlink transmission of the communication.
Claim 7.
The device of claim 1, wherein the assumed density comprises an assumed time density value and an assumed frequency density value for the resource elements.
Claim 4.
The device of claim 1, wherein the default allocation comprises a defined time density value and a defined frequency density value for the resource elements.
Claim 8.
The device of claim 7, wherein the assumed time density value and the assumed frequency density value are respectively set to zero and consistent with an assumption that no resource elements are to be used for the actual density of the resource elements for the phase tracking reference signals.
Claim 5.
5. The device of claim 4, wherein the defined time density value and the defined frequency density value are respectively set to zero and consistent with an assumption that no resource elements will be used for an actual allocation of the resource elements for the phase tracking reference signals.
Claim 10.
A method, comprising: 








determining, by a device comprising a processor, channel state information based on an assumed allocation of resource elements to be used for a transmission of phase tracking reference signals to the device by network equipment independent of an actual allocation of the resource elements to be used for the transmission; and sending, by the device, the channel state information to the network equipment.
Claim 13.
A method, comprising: receiving, by a device comprising a processer, a message from network equipment indicating that a phase tracking reference signal protocol has been configured for communications between the device and the network equipment, wherein the phase tracking reference signal protocol involves transmission of phase tracking reference signals to the device by the network equipment; in response to the receiving and prior to the transmission, determining, by the device, channel state information based on a default density of the resource elements for the phase tracking reference signals to be used for the transmission; and reporting, by the device, the channel state information to the network equipment, wherein the network equipment is to employ the channel state information to determine downlink communication scheduling parameters for downlink transmissions of the communications.
       Note: It would have been within the knowledge of a person of ordinary skill in the art to have understood that a default allocation of resource elements would have indicated which, when and where resource elements would be used prior or without the actual knowledge of the communication environment; stated differently, the default value is predetermined which would have certain assumption of the environment.

Claim 11.
The method of claim 10, wherein the determining comprises excluding assumed resources elements of the resource elements allocated for the phase tracking reference signals in association with the determining of the channel state information.
Claim 17.
The method of claim 16, wherein the predefined time density value and the predefined frequency density value are respectively set to zero and reflect an assumption that no resource elements will be used for the phase tracking reference signals. 
Note: setting the predefined density to zero is equivalent to excluding such density.
Claim 13.
The method of claim 10, wherein the actual density is variable from the default density.
Claim 14.
The method of claim 13, wherein an actual allocation of the resource elements for the phase tracking reference signals is modifiable from the default allocation.
Claim 14.
The method of claim 10, wherein the determining is responsive to reception of activation information from the network equipment indicating that a phase tracking reference signal protocol has been activated for communication between the device and the network equipment.
Claim 13.
…. receiving, by a device comprising a processer, a message from network equipment indicating that a phase tracking reference signal protocol has been configured for communications between the device and the network equipment, wherein the phase tracking reference signal protocol involves transmission of phase tracking reference signals to the device by the network equipment; in response to the receiving and prior to the transmission, determining,….
Claim 15.
The method of claim 10, wherein, as a result of the sending of the channel state information, the network equipment is to employ the channel state information to determine a downlink communication scheduling parameter for a downlink transmission of the communication.
Claim 13.
… wherein the network equipment is to employ the channel state information to determine downlink communication scheduling parameters for downlink transmissions of the communications.


4.	Claims 1-5, 9, 10, 12, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 7, 1, 1, 12, 13, 18, 13, respectively,  of U.S. Patent No. 10,833,748 (hereinafter ‘748). Although the claims at issue are not identical, they are not patentably distinct from each other because despite slight difference in wordings, it would have been within the knowledge of one skilled in the art to have understood that claims 1-5, 9, 10, 12, 14  of the present application are broader variation of that of claims 1, 11, 7, 1, 1, 12, 13, 18, 13, respectively, in ‘748 as follow.
Present application
‘748
1. A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 









determining channel state information based on an assumed density of resource elements to be used for a transmission of phase tracking reference signals to the device by network equipment without knowledge of an actual density of the resource elements to be used for the transmission; and sending the channel state information to the network equipment.
1. A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving, from network equipment, activation information indicating that a phase tracking reference signal protocol has been activated for communication between the device and the network equipment, wherein the phase tracking reference signal protocol comprises a transmission of phase tracking reference signals to the device by the network equipment, and wherein the activation information does not indicate an actual allocation of resource elements for the phase tracking reference signals to be used for the transmission; in response to the receiving, determining channel state information based on a default allocation of the resource elements for the phase tracking reference signals to be used for the transmission, wherein the actual allocation is variable from the default allocation; and sending the channel state information to the network equipment.
   Note: It would have been within the knowledge of a person of ordinary skill in the art to have understood that a default allocation of resource elements would have indicated which, when and where resource elements would be used prior or without the actual knowledge of the communication environment; stated differently, the default value is predetermined which would have certain assumption of the environment.

Claim 2.
The device of claim 1, wherein the determining comprises excluding assumed resource elements of the resource elements allocated for the phase tracking reference signals in association with the determining of the channel state information.
Claim 11.
The device of claim 1, wherein determining the channel state information comprises excluding the resource elements allocated for the phase tracking reference signals in association with the determining of the channel state information.
Claim 3.
The device of claim 1, wherein the operations further comprise: receiving the transmission after the sending in accordance with the actual density of the resource element for the phase tracking reference signals; determining updated channel state information based the actual density based on the actual density being different from the assumed density; and sending the updated channel state information to the network equipment.
Claim 7.
The device of claim 1, wherein the operations further comprise, in response to the sending: determining an updated allocation of the resource elements for the phase tracking reference signals based on downlink control channel information received from the network device after the sending of the channel state information; determining updated channel state information based on the updated allocation; and sending the updated channel state information to the network equipment.
Claim 4.
The device of claim 1, wherein the actual density is variable from the default density.
Claim 1.
… wherein the actual allocation is variable from the default allocation …
Claim 5.
The device of claim 1, wherein the determining is responsive to reception of activation information from the network equipment indicating that a phase tracking reference signal protocol has been activated for communication between the device and the network equipment.
Claim 1.
… The device of claim 1, wherein the determining is responsive to reception of activation information from the network equipment indicating that a phase tracking reference signal protocol has been activated for communication between the device and the network equipment…
Claim 9.
The device of claim 1, wherein the determining of the channel state information comprises determining a rank indicator, a precoding matrix indicator, and a channel quality indicator based on the assumed density.
Claim 12. 
The device of claim 1, wherein determining the channel state information comprises determining a rank indicator, a precoding matrix indicator, and a channel quality indicator.
10. A method, comprising: 











determining, by a device comprising a processor, channel state information based on an assumed allocation of resource elements to be used for a transmission of phase tracking reference signals to the device by network equipment independent of an actual allocation of the resource elements to be used for the transmission; and sending, by the device, the channel state information to the network equipment.
Claim 13.
A method, comprising: receiving, by a device comprising a processer, configuration information from network equipment indicating that a phase tracking reference signal protocol has been configured for communications between the device and the network equipment, wherein the phase tracking reference signal protocol involves transmission of phase tracking reference signals to the device by the network equipment, and wherein the configuration information fails to indicate an actual allocation of resource elements for the phase tracking reference signals to be used for the transmission; determining, by the device in response to the receiving, channel state information based on a default allocation of the resource elements for the phase tracking reference signals to be used for the transmission, wherein the actual allocation is modifiable from the default allocation; and reporting, by the device, the channel state information to the network equipment .
  Note: It would have been within the knowledge of a person of ordinary skill in the art to have understood that a default allocation of resource elements would have indicated which, when and where resource elements would be used prior or without the actual knowledge of the communication environment; stated differently, the default value is predetermined which would have certain assumption of the environment.

Claim 12.
The method of claim 10, wherein the operations further comprise: receiving, by the device, the transmission after the sending in accordance with the actual density of the resource element for the phase tracking reference signals; determining, by the device, updated channel state information based the actual density based on the actual density being different from the assumed density; and sending, by the device, the updated channel state information to the network equipment.
Claim 18.
The method of claim 13, further comprising: determining, by the device, an updated allocation of the resource elements for the phase tracking reference signals based on downlink control channel information received from the network equipment after the reporting of the channel state information; determining, by the device, updated channel state information based on the updated allocation; and reporting the updated channel state information to the network equipment.
Claim 14.
The method of claim 10, wherein the determining is responsive to reception of activation information from the network equipment indicating that a phase tracking reference signal protocol has been activated for communication between the device and the network equipment.
Claim 13.
… configuration information from network equipment indicating that a phase tracking reference signal protocol has been configured for communications between the device and the network equipment, wherein the phase tracking reference signal protocol involves transmission of phase tracking reference signals to the device by the network equipment…


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 5-7, 10, 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. – US 2019/0356463 (hereinafter Zhang) in view of Li et al. – US 2020/0052861 (hereinafter Li).
Re claim 1, Zhang discloses:
“a processor” (Fig. 16, para. 0061, 0081); 
“a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations” (Fig. 16, para. 0061, 0083), comprising:
“determining channel state information based on an assumed density of resource elements to be used for a transmission of phase tracking reference signals to the device by network equipment without knowledge of an actual density of the resource elements to be used for the transmission” (para.0031, 0037, 0038, 0039, 0042, wherein determination of resources mapping predefined the PT-RS teaches the claimed “assumed density of resource elements” since a predefined resource elements would have indicated which, when and where resource elements would be used prior or without the actual knowledge of the communication environment; stated differently, the predetermined value would have certain assumption of the environment ; and 
sending the channel state information to the network equipment.
Zhang differs from the claimed invention in that it does not explicitly disclose the above underlined claimed subject matter.
Li, in similar filed of endeavor, discloses reporting CSI to the network in para. 0003, 0017, 0043, 0045, 0171, so as, i.e. appropriate Modulation and Coding Scheme can be selected (para. 0017, 0056) and/or provide common knowledge between the access node and wireless devices (para. 0171, 0193).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Li into Zhang for the above benefits.
Re claim 10, see corresponding claim 1 above.
Re claim 5, the combination of Zhang and Li further discloses “wherein the determining is responsive to reception of activation information from the network equipment indicating that a phase tracking reference signal protocol has been activated for communication between the device and the network equipment” in, Zhang, Abstract; para. 0031, 0040, 0041, 0043, 0044, 0061; wherein the DCI which includes information about PT-RS teaches “activation information”.
Re claim 14, see corresponding claim 5 above.
Re claim 6, the combination of Zhang and Li further discloses “wherein, as a result of the sending of the channel state information, the network equipment is to employ the channel state information to determine a downlink communication scheduling parameter for a downlink transmission of the communication” in Li, para. 0171, 0193.
Re claim 15, see corresponding claim 6 above.
Re claim 7, the above combination of Zhang and Li further discloses “wherein the assumed density comprises an assumed time density value and an assumed frequency density value for the resource elements” in Zhang, pra. 0043, 0046, 0117, 0132, 0138.
Re claim 17, Zhang discloses:
“sending, by network equipment comprising a processor to a device, activation information indicating that a phase tracking reference signal protocol has been activated for communication between the device and the network equipment;” (Abstract; para. 0031, 0040, 0041, 0043, 0044, 0061).
“receiving, by the network equipment in response to the sending, channel state information from the device determined by the device based on an assumed allocation of resource elements to be used for a transmission of phase tracking reference signals to the device by the network equipment without knowledge of an actual allocation of the resource elements to be used for the transmission” in para. 0031, 0037, 0038, 0039, 0042; wherein determination of resources mapping predefined the PT-RS teaches the claimed “assumed allocation of resource elements” since a predefined resource elements would have indicated which, when and where resource elements would be used prior or without the actual knowledge of the communication environment; stated differently, the predetermined value would have certain assumption of the environment.
Zhang differs from the claimed invention in that it does not explicitly disclose the above underlined claimed subject matter.
Li, in similar filed of endeavor, discloses reporting CSI to the network (“receiving by the network equipment) in para. 0003, 0017, 0043, 0045, 0171, so as, i.e. appropriate Modulation and Coding Scheme can be selected (para. 0017, 0056) and/or provide common knowledge between the access node and wireless devices (para. 0171, 0193).
Re claim 18, the combination of Zhang and Li further discloses “employing, by the network equipment, the channel state information to determine downlink communication scheduling parameters for downlink transmissions of the communications.” in Li, para. 0171, 0193.
7.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Li as applied to claim 1 above, and further in view of Yokomakura et al. – US 2020/0008102 (hereinafter Yokomakura).
Re claim 8, the above combination of Zhang and Li discloses almost all claimed subject matter, as stated above, except for “wherein the assumed time density value and the assumed frequency density value are respectively set to zero and consistent with an assumption that no resource elements are to be used for the actual density of the resource elements for the phase tracking reference signals”.
Yokomakura, in similar filed of endeavor, discloses such claimed subject matter in para. 0112, 0116.
The combination of Zhang and Li relates to adaptive PT-RS (Zhang, para. 0034), therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching form Yokomakura into the above combination to provide more effective utilization of the resources, i.e. when PT-RS is not configured.
Allowable Subject Matter
8.	Claims 16, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. – US 2015/0349940
Lee et al. – US 20200389270
Noh et al. – US 20200059874
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633